Order entered January 8, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-20-00555-CV

                   RENFRO INDUSTRIES, INC., Appellant

                                         V.

                               MARIA ROJAS, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-16-09905

                                      ORDER

      Before the Court is appellee’s January 6, 2021 unopposed third motion for

extension of time to file her brief. Appellee seeks a fourteen-day extension.

      We GRANT the motion and ORDER the brief be filed no later than January

26, 2021. Because this is an accelerated appeal, we caution that further extension

requests will be disfavored.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE